



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. St. Pierre, 2022 ONCA 293

DATE: 20220413

DOCKET: C69646

van Rensburg, Nordheimer and Sossin JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Terrance St. Pierre

Appellant

Erec Rolfe, for the appellant

Maria Gaspar, for the respondent

Heard: in writing

On appeal from the sentence imposed by Justice Joe P.P. Fiorucci
    of the Ontario Court of Justice on June 30, 2021.

REASONS FOR DECISION

[1]

Mr. St. Pierre seeks leave to appeal the sentence imposed on him on his
    conviction for possession of cocaine for the purpose of trafficking. On consent
    of the respondent, we would grant leave to appeal and reduce the sentence.

[2]

The problem with the sentence imposed arose from an unfortunate
    miscommunication within the offices of the Public Prosecution Service of
    Canada. The prosecutions intention had been to propose a joint submission for
    a conditional sentence. However, that position was not properly communicated to
    the trial counsel. At the sentencing hearing, the prosecution actually sought a
    sentence of nine months. The defence sought a conditional sentence. The
    sentencing judge ultimately imposed a custodial sentence of six months.

[3]

As soon as the error was identified, the prosecution advised the appellants
    counsel, consented to bail for the appellant, and then co-operated in the
    expeditious hearing of the appeal.

[4]

We agree that in the particular personal circumstances of the appellant,
    a conditional sentence was appropriate. The appellant trafficked to support his
    drug addiction. He has taken steps to address his addiction. He is gainfully
    employed and has two young children. Further, the appellant pleaded guilty and
    was remorseful for his conduct.

[5]

For these reasons, we grant leave to appeal sentence, set aside the sentence
    imposed, and substitute a conditional sentence of 150 days on the terms set out
    in Appendix III of the joint factum.

K. van Rensburg J.A.

I.V.B. Nordheimer J.A.

L. Sossin J.A.


